DETAILED CORRESPONDENCE
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment to the claims filed on 10/13/2021 in response to the Non-Final Rejection mailed on 06/18/2021 is acknowledged and entered into the record.
	Applicant’s remarks filed on 10/13/2021 in response to the Non-Final Rejection mailed on 06/18/2021 have been fully considered by the examiner and are deemed persuasive to overcome the rejections of record in view of the amendment to the claims and the examiners’ amendment to the claims set forth below.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Withdrawn Claim Objections
	The objection to claims 14-15 is withdrawn in view of the examiner’s amendment to the claims set forth below.
Withdrawn Claim Rejections - 35 USC § 112(b)
	The rejections of claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness is withdrawn in view of applicant’s amendment to the claims and the examiner’s amendment to the claims set forth below.
Withdrawn Claim Rejections - 35 USC § 112(a)
	The written description rejection of claims 1-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the examiner’s amendment to the claims set forth below.
Examiner’s Amendment to the Claims
	An examiner's amendment to the record appears below.  Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CF 1.312.  To ensure such consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given by Ms. Lisa Mueller, Reg. No. 38,978, during a telephone conversation on 11/02/2021. 
	Please replace claim 1 in the amendment filed on 10/13/2021 with the following re-written claim 1.
1. (Currently Amended) A polynucleotide comprising the DNA sequence of SEQ ID NO:  1 operably linked to a downstream promoter, wherein the DNA sequence of SEQ ID NO:  1 is a cis acting regulatory sequence.

	Please insert the term “a” prior to the term “drug” in claim 10.

	Please insert the term “the” to replace the term “a” prior to the phrase “cell according to claim 6” in claim 14.

	Please insert the term “the” to replace the term “a” prior to the phrase “cell according to claim 6” in claim 15.

	Please remove one recitation of the phrase “the formula” in third from the last line of claim 14.
	


Examiner’s Statement of Reasons for Allowance

	The following is an examiner’s statement of reasons for allowance.  Claims 1-17 are drawn to polynucleotides, vectors, cells, and methods comprising the DNA sequence of SEQ ID NO:  1 operably linked to a downstream promoter, wherein the DNA sequence of SEQ ID NO:  1 is a cis acting regulatory sequence.  Following a diligent search of the prior art, there is no teachings or suggestion in the prior art of the claimed polynucleotide comprising the DNA sequence of SEQ ID NO:  1.  Furthermore, there is no evidence that the claimed sequence is naturally occurring and is therefore markedly different in structure from a naturally occurring polynucleotide.  Accordingly, the polynucleotides, vectors, cells, and methods of claims 1-17 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such admissions should be clearly labeled "Comments on Statement of Reasons of Allowance".
Quick Path Information Disclosure Statement
For situations when the applicant needs to file an IDS after issue fee has been paid, The United States Patent and Trademark Office (USPTO) has implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656